       Case: 3:21-cr-00157-JJH Doc #: 1-2 Filed: 09/24/20 1 of 9. PageID #: 11




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


IN THE MATTER OF THE CRIMINAL )           CASE NO. 3:20MJ5291
COMPLAINT AND ARREST WARRANT )
OF SIR MAEJOR PAGE                  )
                                    )
_____________________________________________________________________________

AFFIDAVIT IN SUPPORT OF APPLICATION FOR A CRIMINAL COMPLAINT AND
                         ARREST WARRANT

       I, Matthew Desorbo being duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a criminal complaint and

arrest warrant for SIR MAEJOR PAGE AKA TYREE CONYERS-PAGE.

       2.      Your affiant has been an FBI Special Agent since August 2019 and is currently

assigned to the Joint Terrorism Task Force located at the FBI’s Toledo Resident Agency. Your

affiant has investigated the commission of federal crimes involving national security matters and

criminal offenses to include complex financial crimes, money laundering, and terroristic threats

occurring in the Toledo area. In the course of these duties, your affiant has participated in

numerous federal search and arrest operations and conducted associated interviews which have

resulted in the collection of evidence of multiple criminal violations.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       4.      Based on my training and experience and the facts set forth in this affidavit, there

is probable cause to believe that violations of Title 18 U.S.C. §§ 1343- Wire Fraud;
      Case: 3:21-cr-00157-JJH Doc #: 1-2 Filed: 09/24/20 2 of 9. PageID #: 12




1956(a)(1)(B)(i)- Money Laundering; and 1957(a)- Money Laundering have been committed by

SIR MAEJOR PAGE.

                                      PROBABLE CAUSE

   A. Background

       5.     In April 2019, a Cooperating Witness (CW1), submitted a complaint to the FBI’s

National Threat Operations Center that SIR MAEJOR PAGE was fraudulently utilizing a Black

Lives Matter non-profit organization by way of misrepresentations to make money.

       6.     On June 1, 2020, CW1 provided supplementary information that PAGE was

receiving money derived from fundraisers on a Facebook page titled "BLACK LIVES MATTER

OF GREATER ATLANTA” (BLMGA). CW1 provided screenshots from the publicly viewable

Facebook page of BLMGA that show multiple people donating to this organization. According

to the screenshots taken by CW1, from approximately May 25 to May 31, 2020, over $19,000

was raised for BLMGA.

       7.     As a result of the complaint filed by CW1, and the subsequent documentation

provided, the FBI attempted to verify the legitimacy of CW1’s claims through numerous law

enforcement techniques.

       8.     In March 2016, PAGE registered a 501(c)(3) domestic non-profit corporation

with the Georgia Secretary of State Corporation’s Division called “BLACK LIVES MATTER

OF GREATER ATLANTA INC.” PAGE assumed the role of president and CEO of the

corporation. In addition, PAGE registered his corporation as a tax exempt 501(c)(3) charity with

the Internal Revenue Service (IRS).

       9.     To further his organization, PAGE made a BLMGA Facebook page. FBI

confirmed PAGE used his personal Facebook account with display name “Sir Maejor Page,”
       Case: 3:21-cr-00157-JJH Doc #: 1-2 Filed: 09/24/20 3 of 9. PageID #: 13




Facebook ID                       to register Facebook username “blmgaonline” with the display

name “Black Lives Matter of Greater Atlanta,” Facebook ID

       10.     The BLMGA Facebook page had the following email addresses assigned to it:

                   @facebook.com,                          .com, and

                        @gmail.com.

       11.     Additionally, PAGE provided documentation to Facebook which detailed

BLMGA’s non-profit status. Facebook recognized BLMGA as a non-profit organization thereby

allowing users to make donation directly to BLMGA through Facebook and having BLMGA

appear alongside legitimate charities in search results.

       12.     On May 15, 2019, BLMGA’s tax-exempt status as a charity with the IRS was

revoked due to failure to submit IRS Form 990 for three consecutive years. PAGE was notified

via US Mail, per IRS policy, of the revocation in or around August 2019. Similarly, on August

26, 2019 the Georgia Secretary of State Corporations Division administratively dissolved

BLMGA’s non-profit corporation for failure to file necessary paperwork. PAGE did not notify

Facebook of these revocations or ask that Facebook no longer display BLMGA as a non-profit

organization. The FBI confirmed that BMLGA remained listed as a non-profit organization on

Facebook as recently as September 18, 2020. As of the same date, BLMGA is also listed as a

non-profit organization with the fundraising website Go Fund Me.

       13.     BLMGA’s non-profit Facebook page was linked to a                      account

ending in 7235 named, “Black Lives Matter of Greater Atlanta, Inc.” This bank account was

opened in April 2018 and PAGE was the only signatory on the account. From April 2018 until

May 2020, this bank account’s balance ebbed and flowed; however, it never had a balance that

exceeded $5,000. The beginning balance of this account as of May 2020 was negative $12.42.
       Case: 3:21-cr-00157-JJH Doc #: 1-2 Filed: 09/24/20 4 of 9. PageID #: 14




   B. Influx of donations

       14.     In June 2020, PAGE used the BLMGA handle to make statements by private

messages to other Facebook users. He told at least four other users that the funds donated were

being used to fight for George Floyd and told at least one user that none of the “funds have been

used for personal items. All movement related.” Additionally, PAGE reposted news articles

documenting civil unrest to the public BLMGA page.

       15.     In June 2020, BLMGA’s Facebook page received approximately $36,493.80 in

donations. In July 2020, it received approximately $370,933.69, and in August 2020, it received

an additional $59,914.69. All of this money was transferred from Facebook to BLMGA’s

             account ending in 7235.

   C. Personal Spending of Donations

       16.     The FBI tracked PAGE’s spending from this account and found PAGE used these

donations for his own personal use.

       17.     In June, July, and August 2020, PAGE repeatedly used a debit card ending in

3846 linked to the BLMGA                       account. He used the debit card to make purchases

related to food, dining, entertainment, clothing, furniture, and a home security system.

       18.     Specifically, on July 20, 2020, PAGE purchased a doorbell camera and a six

camera security system totaling $1,310. On July 27, 2020, PAGE purchased tailored suits and

accessories totaling $2,065.

       19.     On August 24, 2020, PAGE utilized debit card ending in 3846 to make purchases

at: Furniture Palace totaling $12,542.70; Home Depot totaling $2,125.67; and Walmart totaling

$3,706.73. On August 27, 2020, PAGE made another purchase at Walmart totaling $1,413.52.
       Case: 3:21-cr-00157-JJH Doc #: 1-2 Filed: 09/24/20 5 of 9. PageID #: 15




       20.     Throughout this time frame, PAGE routinely transferred funds from the BLMGA

                  account to a personal cash application identified as: "maejorpage,” via Square

[Cash] App; and "SIR MAEJOR," via CASH App. In June and July 2020, he transferred

approximately $8,281.00 to these applications. Similarly, in August 2020 he transferred

approximately $5,212 to these applications.

       21.     PAGE spent the largest sum of this donation money on the purchase of a personal

residence located in Toledo, Ohio. On August 27, 2020, the FBI queried the Lucas County

Auditor’s Office website which showed Hi- Frequency Ohio (HFO) 1 purchased a property

located on Glenwood Avenue, Toledo, Ohio and a vacant lot directly behind it located on

Maplewood Avenue, Toledo, Ohio. The total purchase price for both properties was

approximately $112,000. The closing statement for the property purchase showed a balance due

from HFO of $108,499.83. This balance was paid by a single wire transfer from the BLMGA

bank account on August 21, 2020 to Greater Metropolitan Title.

       22.     PAGE attempted to conceal his ownership of this property by having an identified

individual, serving as the general counsel and treasurer of HFO, sign the purchase documents for

the property and present a non-disclosure agreement to the selling agent. 2 Specifically, the non-

disclosure agreement stated that the agreement was to be entered “by and between Hi Frequency

Ohio via Sir Maejor Page” and the seller’s agent.



1
  HFO is a Toledo based group lead by PAGE with the stated mission to fight for the lives of
marginalized communities. According to the Ohio Secretary of State Business Records, PAGE
is the CEO of HFO.
2
 Based on the affiant’s training and experience, the inclusion of a non-disclosure agreement is
not normal practice with regards a real estate transaction concerning the purchase of a residential
property. The effect of this non-disclosure agreement appears none other than to be PAGE’s
continued effort to conceal or disguise the nature of the transaction and origin of the funds to
support it.
       Case: 3:21-cr-00157-JJH Doc #: 1-2 Filed: 09/24/20 6 of 9. PageID #: 16




        23.     Since the purchase, PAGE has indicated publicly and in government documents

that his residence is the house on Glenwood Avenue. On August 31, 2020, PAGE went to a

licensed firearms dealer in Oregon, Ohio. PAGE wanted to purchase a pistol and two rifles. On

the Alcohol, Tobacco, Firearms, and Explosive 4473 form PAGE listed his address as on

Glenwood Avenue, Toledo, Ohio.

        24.     On August 17, 2020, PAGE opened a personal                      checking

account ending in 9448. Between August and September 2020, PAGE moved $4,500.00 from the

BLMGA bank account to this personal bank account. There is no other source of money in this

account other than this transfer from BLMGA’s account. On September 1 and September 8,

2020, PAGE used his personal account to conduct two transactions at a licensed firearms dealer

in Oregon, Ohio totaling $2,914.18 for the purchase of the above described pistol and two rifles.

        25.     Furthermore, on September 1, 16, 23, and 24, 2020, FBI physical surveillance

observed PAGE at the house on Glenwood Ave, Toledo, Ohio. On September 16, 2020 PAGE

was observed accepting a UPS delivery at that address.

        26.     In sum, PAGE has spent over $200,000 on personal items generated from

donations received through BLMGA Facebook page with no identifiable purchase or expenditure

for social or racial justice.


    D. PAGE’s Statements

        27.     Throughout July and August 2020, PAGE livestreamed and posted to his personal

Facebook (not the BLMGA Facebook page) multiple videos of himself wherein he appeared to

be sharing newly purchased clothing, hotel rooms, and office space in the Atlanta area. PAGE

also appeared to be attempting to respond to questions about his new affluence. PAGE falsely

stated that he is employed by a law firm.
       Case: 3:21-cr-00157-JJH Doc #: 1-2 Filed: 09/24/20 7 of 9. PageID #: 17




       28.     In a video posted on or about July 24, 2020, PAGE interacted with an unidentified

male (UIM) at what appears to be a bar or club in Atlanta, GA. The UIM asked where PAGE has

been and PAGE replied, “making money.” PAGE then attempted to obscure the video from the

phone and is heard stating a comment to the effect of: when you get a $300,000 (inaudible), you

know you’re doing good.

       29.     PAGE was additionally observed making a comment that highlights his financial

gain. In a video recorded on or about July 27, 2020, PAGE is riding in an SUV with a UIM that

PAGE references to be his “security.” The UIM told PAGE that he needs to be more humble and

that PAGE was reckless during a previous visit to a bar in the Atlanta area. The UIM told PAGE

“you better learn the lieutenants and generals in your city.” PAGE replied, “the general stepped

on my shoes . . . black lives matter all day but don’t step on my god damn shoes.”

       30.     In a video posted on or about August 7, 2020, PAGE stated “I work for a dope ass

law firm, they pay me well…well…really well.” In a video posted on or about August 11, 2020,

PAGE continued to flaunt his financial gain, “they say he gets money this way- you don’t know

how I get mother fucking money, because if I showed you my account, you would kill yourself,

if I showed you my account you’d kill yourself.” “I could buy you, your daddy, your mammy,

and your bitch…I mean if we are talking numbers…I’m wearing tailored suits, nice cufflinks,

100 dollar ties…I’m sorry 150 dollar ties...”

       31.     In the same video, taken on or about August 11, 2020, PAGE showed the entrance

to a building the FBI has identified as the Marriott Marquis in Atlanta, Georgia. PAGE

commented, “these are the types of buildings I’m walking into every fucking day.” PAGE

continued, “let me tell you the difference between me and a lot of mother fuckers…they still

back in Toledo, can’t catch a flight when they feel like it, can’t make a phone call to get what
      Case: 3:21-cr-00157-JJH Doc #: 1-2 Filed: 09/24/20 8 of 9. PageID #: 18




they want, can’t call 400 people to show up at any given time…they don’t have access to capital,

they don’t have access to the attorneys.” PAGE then walked into the hotel filming the interior of

the lobby and stated, “my room way up at the top…at the top top.” PAGE then lowers the

camera to show the lower levels and stated, “they put the bottom feeders on these floors…my

room all the way to the top cause I’m bougie…there aint never gonna be a nigga like me.”

       32.     PAGE is unemployed and has no other known sources of income other than from

BLMGA bank account.

   E. Facebook Users Questioned BLMGA’s Legitimacy

       33.     After BLMGA’s Facebook donation significantly increased in May 2020, PAGE

posted on June 2, 2020, "We said it once and we will say it again BLMGA is no longer a non-

profit org we are a social media grass roots org." Despite this public pronouncement, PAGE

never attempted to remove BLMGA from Facebook’s listing of non-profit organization.

       34.     Several Facebook users replied to this post questioning BLMGA’s authenticity.

FB user 1 posted, "How are you affiliated with BLM in ATL? Who are the people behind this

page?” No response was publicly posted from BLMGA.

       35.      FB user 2 posted: "Where are you located?? On the BLM website there is not

Atlanta Georgia Chapter" No response was publicly posted from BLMGA.

       36.      FB user 3 posted: "i say this to ‘BLM of greater atlanta’-you are co-opting the

name/title ‘BLM’ to trick people into donating money to you. they think you are BLM. you are

not BLM. you are a scam. you need to change the name of your for-profit company." No

response was publicly posted from BLMGA.

       37.       In reply to the comment posted by FB user 3, FB user 1 posted, "I hope the

organizers of this page respond to you because I have the same concern."
Case: 3:21-cr-00157-JJH Doc #: 1-2 Filed: 09/24/20 9 of 9. PageID #: 19
